FILED
March 9, 2017
TN COURT OF

WORKERS’

COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION Time 3:45 PM
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MEMPHIS

ANDRES MEZA, ) Docket No. 2016-08-0900
Employee, )

V. )

HAMILTON-ELLES, ) State File No. 60537-2016
Employer, )

And )

RIVERPORT INS. CO., ) Judge Allen Phillips
Carrier. )

 

EXPEDITED HEARING ORDER DENYING MEDICAL AND
TEMPORARY DISABILITY BENEFITS

 

This matter came before the undersigned Workers’ Compensation Judge on
February 28, 2017, upon the Request for Expedited Hearing filed by Andres Meza. Mr.
Meza requested medical and temporary disability benefits for an alleged March 15, 2016
back injury. Hamilton Elles contended Mr. Meza neither timely reported his alleged
injury nor established that it arose primarily out of his employment. Accordingly, the
central legal issues are whether Mr. Meza came forward with sufficient evidence
demonstrating that he provided proper notice of his injury and that his injury arose
primarily out of his employment. The Court finds he did not and, accordingly, holds he is
not entitled to the requested benefits.

History of Claim

Mr. Meza performed concrete work for Hamilton Elles. On March 15, 2016, he
allegedly twisted his back when he and co-employees were moving a piece of heavy
equipment. Mr. Meza stated he reported the incident to “Paul,” whom he described as a
“foreman.” Mr. Meza testified that “nothing” happened following his reporting,
including, as pertinent here, Hamilton Elles not providing medical treatment. Thus, Mr.
Meza sought care on his own.
He first saw a nurse practitioner at Life Doc, his primary care clinic. He offered no
actual records from Life Doc but only return-to-work slips. However, a record from
Diagnostic Imaging indicates the nurse practitioner referred him for an MRI that revealed
a herniated lumbar disc. This prompted the practitioner to refer Mr. Meza to a surgeon.

On June 30, Mr. Meza saw Dr. Maurice Smith, a neurosurgeon, who recorded a
three-month history of “persistent low back pain.” Dr. Smith noted Mr. Meza’s
“significant manual labor” in “construction with heavy concrete,” but he stated: ‘“[Mr.
Meza] does not remember a specific incident that started his pain[.]” At the conclusion of
the note, Dr. Smith stated he “would avoid any operative intervention” but did
recommended an epidural block. He also advised Mr. Meza to continue physical therapy
as recommended by his nurse practitioner. Apart from the records of the epidural block
and physical therapist, no other medical records are in evidence.

Mr. Meza stated he was only capable of working “twenty-five hours” per week
after the injury. However, Hamilton Elles introduced payroll records indicating Mr. Meza
worked forty-plus hours per week from March 2016 through July 2016. Mr. Meza
recalled his last day at Hamilton Elles was in “June,” when he claims he was fired after
saying he was considering retaining an attorney.

David Hamilton, Vice-President of Operations, testified Mr. Meza had been an
employee of Hamilton Elles since its inception in 1999. Mr. Meza had worked for Mr.
Hamilton at another concrete contractor before coming with him to assist in the
company’s start-up, a process for which Mr. Hamilton stated he “needed” Mr. Meza.
Other than four or five years when he worked elsewhere, Mr. Meza had worked
consistently for Hamilton Elles since 1999.

Mr. Hamilton stated Mr. Meza was a foreman whose job required “scheduling,
tools and manpower.” Mr. Meza is equal to “Paul,” and as a result should have reported
any injury to Mr. Hamilton or the office manager. Mr. Hamilton first learned of the
March incident in July 2016. Before then, neither Mr. Meza nor anyone else had advised
him of the alleged back injury. Instead, Mr. Hamilton only knew Mr. Meza complained
of back issues for some time and was seeking treatment through his group health
insurance.

In July 2016, Mr. Meza angrily confronted Mr. Hamilton at a job site demanding
to know when the company was going to pay his medical bills. Mr. Meza stated the
company had “done nothing” for him, and asserted it “needed to do something about my
back.” Mr. Hamilton replied that Hamilton Elles provided health insurance, a company
vehicle for travel to and from medical appointments, and that it did not deduct time spent
at those appointments from Mr. Meza’s pay. The argument ended when Mr. Meza cursed
Mr. Hamilton and left the job site. He never returned.

Three weeks after leaving Hamilton Elles, Mr. Meza obtained full-time
employment at another concrete contractor. He remains employed but noted he treats
with a chiropractor for his back.

Mr. Meza contends Hamilton Elles should pay his past medical bills and continue
to provide future care. He produced copies of bills from the providers named above
which indicate insurance “deductions” and payments by Mr. Meza. Mr. Meza testified he
had receipts for payments he made but “did not have them with [him].”

Hamilton Elles argued Mr. Meza obtained health insurance through the company,
and that it was only when he realized the group plan did not pay the bills in full,
excluding deductibles and copays, that Mr. Meza reported a work injury. It also pointed
to the lack of medical causation.

Findings of Fact and Conclusions of Law
Standard applied

Because this case is in a posture of an Expedited Hearing, Mr. Meza need not
prove every element of his claim by a preponderance of the evidence. Instead, he must
come forward with sufficient evidence from which the court can determine he is likely to
prevail at a hearing on the merits. Tenn. Code Ann. § 50-6-239(d)(1) (2016); McCord v.
Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-*9 (Mar.
27, 2015). Though he has elected to represent himself, as is his right, Mr. Meza still
“must comply with the same standards to which parties with legal counsel must adhere.”
Thurmond v. Yates Servs., 2015 TN Wrk. Comp. App. Bd. LEXIS 34, at *5 (Sept. 8,
2015).

Notice

Under Tennessee law in place at the time of the injury, an injured worker is
required to provide notice “immediately upon the occurrence of an injury or as soon
thereafter as is practicable.” Tenn. Code Ann. § 50-6-201(a)(1) (2015). Further, unless
written notice is given to the employer within thirty days after the occurrence of an
incident, the employee cannot receive benefits unless he offers a reasonable excuse for
failing to provide notice. The notice to the employer must state “in plain and simple
language, the name and address of the employee and the time, place, nature, and cause of
the accident resulting in injury or death.” Tenn. Code Ann. § 50-6-201(a)(2) (2015).
Here, Mr. Meza claimed he reported his injury to an employee he described as a
foreman. However, Mr. Hamilton refuted that the co-employee occupied a higher
position than Mr. Meza. He also testified credibly that the first knowledge he had of the
alleged injury came four months later in July 2016.

The Court finds the evidence supports Hamilton Elles on the notice issue. First,
the Court believes Mr. Hamilton’s testimony that Mr. Meza was a foreman who should
report injuries to either Mr. Hamilton or the office staff. Second, the evidence establishes
a long relationship between the two men conducive to Mr. Meza telling Mr. Hamilton he
had been injured in March. The Court finds Mr. Hamilton’s explanation of the
relationship between the men and the summary of the events more believable. Third,
there is no indication Mr. Meza sought medical care until at least May 2016, based upon
work slips from Life Doc, and there is no mention of any specific event to Dr. Smith one
month later. This is consistent with Mr. Meza not reporting an injury to Hamilton Elles
prior to July. Finally, the medical bills submitted by Mr. Meza indicate payments or
deductions because of insurance coverage. These payments are consistent with Mr.
Hamilton’s testimony that Hamilton Elles provided Mr. Meza insurance coverage, and it
was only after insurance did not pay in full that he confronted Mr. Hamilton.

In summary, the Court finds Mr. Meza did not come forward with sufficient
evidence to show a likelihood of prevailing at a hearing on the merits on the issue of
notice.

Causation

To be compensable, Mr. Meza must show his alleged injury arose primarily out of
and in the course and scope of his employment and that it was caused by an incident, or
specific set of incidents, identifiable by time and place of occurrence. Tenn. Code Ann. §
50-6-102(14)-(14)(A) (2016). Further, he must show, “to a reasonable degree of medical
certainty that [his alleged work injury] contributed more than fifty percent (50%) in
causing the . . . disablement or need for medical treatment, considering all causes.” Tenn.
Code Ann. § 50-6-102(14)(C) (2016).

In evaluating the contribution of the alleged injury to his need for medical
treatment, the Court first addresses Mr. Meza’s testimony. Mr. Meza offered no
corroborating evidence of the March 15 event. For his part, Mr. Hamilton testified he
knew nothing of the March event and first learned of any alleged injury in July 2016.
Given no corroboration of the March incident, Mr. Meza’s continued work for more than
five months thereafter, and the fact he did not see a physician until June 30, the Court
finds Mr. Meza did not come forward with sufficient evidence that he would likely
prevail at a hearing on the merits regarding the occurrence of a specific incident.
However, even if he had, the Court finds an absence of medical evidence showing a
causal connection between the incident and the need for medical treatment.

In so finding, the Court considers the medical evidence in conjunction with Mr.
Meza’s testimony. See Nance v. Randstad, 2015 TN Wrk. Comp. App. Bd. LEXIS 15, at
*9 (May 27, 2015). Dr. Smith’s record is the only medical expert record in evidence. This
record reveals that Mr. Meza first saw Dr. Smith on June 30. At that time, Dr. Smith
recorded that Mr. Meza performed manual labor and had “been hurting for three
months.” Though a three-month period is roughly consistent with the alleged March date
of injury, Dr. Smith also stated Mr. Meza, “[did] not remember a specific incident.”
Moreover, Dr. Smith offered no opinion regarding causation. The lesser evidentiary
standard of an Expedited Hearing does not relieve Mr. Meza’s burden of producing some
evidence of an injury arising primarily out of and in the course and scope of employment,
even if that evidence does not rise to the level of a “preponderance of the evidence.”
Buchanan v. Carlex Glass Co., 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *6 (Sept.
29, 2015).

In the absence of adequate evidence of medical causation, the Court must deny
Mr. Meza’s request for benefits.

IT IS, THEREFORE, ORDERED as follows:
1. Mr. Meza’s claim for benefits is denied at this time.
2. This matter is set for a Scheduling (Status) Hearing on Thursday, April 27, 2017,

at 11:00 a.m. Central time. You must call toll-free at 731-422-5263 or toll-free
855-543-5038 to participate in the Hearing.

  
 

ENTERED this the 9" day of March, 2 17.

 

Allen Phillips, Judg
Court of Workers’ Compensation Claims
APPENDIX

Exhibits:

DAARWN

Medical Records of Diagnostic Imaging and Semmes-Murphey Clinic
Affidavit of Mr. Meza

Medical Records of Baptist Medical Group-Physical Therapy

Medical Records of Life Doc

Medical Bills of Life Doc, Semmes-Murphey Clinic, and Diagnostic Imaging
Mr. Meza’s Employee Pay Record from Hamilton Elles

Technical record:

Petition for Benefit Determination

Dispute Certification Notice

Answer of Employer and Insurer

Request for Expedited Hearing

Order Denying Request for Decision on the Record and Setting Case for
Evidentiary Hearing
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this Expedited Hearing Order was sent
to the following recipients by the following methods of service on this the 9" day of March,

 

 

 

2017.
Name First Class Via Service Sent To:
Mail Email
Andres Meza, xX xX andresmeza@bellsouth.net
Self-Represented Employee 7034 Cross Timber Lane
Memphis, TN 38125
Xx rsarr@morganakins.com

Ryan Sarr, Esq.,
Attorney for Employer

 

 

 

 

 

 

fay How

 

Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims

WC.CourtClerk@tn.gov